Exhibit 99.1 Frontier Communications 3 High Ridge Park Stamford, CT 06905 www.frontier.com Frontier Communications Corporation Declares Third-Quarter Dividend STAMFORD, Conn. – August 1, 2011 – Frontier Communications Corporation (NYSE:FTR) announced today that its Board of Directors has declared a regular quarterly cash dividend payment of $0.1875 per share of common stock, payable on September 30, 2011 to holders of record of common stock at the close of business on September 9, 2011. About Frontier Communications Frontier Communications Corporation (NYSE: FTR) offers voice, High-Speed Internet, satellite video, wireless Internet data access, data security solutions, bundled offerings, specialized bundles for small businesses and home offices, and advanced business communications for medium and large businesses in 27 states and with approximately 14,900 employees based entirely in the USA.More information is available at www.frontier.com and www.frontier.com/ir. INVESTOR CONTACTS: MEDIA CONTACT: David Whitehouse Gregory Lundberg Brigid Smith SVP & Treasurer Assistant Treasurer, Investor Relations AVP Corp. Comm. (203) 614-5708 (203) 614-5044 (203) 614-5042 david.whitehouse@ftr.com greg.lundberg@ftr.com brigid.smith@ftr.com ###
